          Case 2:19-cv-00046 Document 1 Filed 01/10/19 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8
 9
                         UNITED STATES DISTRICT COURT
10                      WESTERN DISTRICT OF WASHINGTON
11                                AT SEATTLE
12
     SHARON and JAMES ROE, wife               Case No.
13   and husband, and the marital
     community composed thereof,              COMPLAINT FOR DAMAGES FOR
14                                            PERSONAL INJURIES; DEMAND
15                Plaintiffs,                 FOR JURY TRIAL
16         v.
17   HOLLAND AMERICA LINE –
18   U.S.A. INC., a corporation;
     HOLLAND AMERICA LINE, INC.,
19   a corporation; and HOLLAND
     AMERICA LINE N.V. LLC., a
20   corporation;
21            Defendants.
22         COMES NOW the plaintiffs, SHARON ROE, and her spouse, JAMES
23   ROE, and for a cause of action against defendants, and each of them, complains
24   and alleges as follows:
25                              JURISDICTION & VENUE
26   1.    This is an action for damages for personal injuries suffered while Plaintiffs
27   Sharon Roe and James Roe were fare paying passengers aboard a cruise ship
28   operating on navigable waters.


                                             1
           Case 2:19-cv-00046 Document 1 Filed 01/10/19 Page 2 of 7



 1   2.    Jurisdiction is vested in this court under 28 U.S.C. §1332, in that there is
 2   complete diversity of citizenship between plaintiffs and the defendants, none of
 3   the defendants being citizens of the same state as plaintiffs, and the amount in
 4   controversy exceeds the sum of Seventy-Five Thousand Dollars ($75,000.00),
 5   exclusive of all interest and costs.
 6   3.    In the alternative, jurisdiction is vested in this court pursuant to 28 U.S.C.
 7   §1333 and the general maritime law of the United States, within the Admiralty
 8   Jurisdiction of this court, plaintiffs’ claims arising from a tort which occurred on
 9   board a vessel engaged in navigation on navigable waters.
10   4.    Venue is based on the forum selection clause included in the terms of
11   defendants’ passage contract. Additionally, venue is proper in this District under
12   28 U.S.C. §1391(b), (c) because all of the defendants are subject to the Court’s
13   personal jurisdiction with respect to the civil action in question and therefore
14   reside within this District.
15                              GENERAL ALLEGATIONS
16   2.    At all times herein material defendant, HOLLAND AMERICA LINE –
17   U.S.A. INC. (hereinafter “HAL – USA”) is a corporation formed and existing by
18   virtue of the laws of the State of Washington. Defendant HAL – USA has its
19   principal place of business in Seattle, King County, Washington and is within
20   this judicial district. Defendant HAL-USA was an agent of Defendant Holland
21   America Line N.V. at all times material hereto.
22   3.    Defendant HOLLAND AMERICA LINE, INC. (hereinafter “HAL, Inc.”)
23   is a corporation formed and existing by virtue of the laws of the State of
24   Washington. Defendant HAL, Inc. has its principle place of business in Seattle,
25   King County, Washington and was an agent of Defendant Holland America Line
26   N.V. at all times material hereto.
27   4.    Defendant HOLLAND AMERICA LINE N.V. LLC. (hereinafter “HAL
28   N.V.”) is a foreign corporation formed and existing by virtue of the laws of the


                                              2
          Case 2:19-cv-00046 Document 1 Filed 01/10/19 Page 3 of 7



 1   State of Washington.        Defendant HAL N.V. chartered the m/s Nieuw
 2   Amerstadam at all times material hereto.
 3   3.    At all times herein material, Plaintiff Sharon Roe was married to Plaintiff
 4   James Roe, constituting a marital community under the law of the State of
 5   Maryland, where they resided together.
 6   4.    At all times herein material, defendants, and each of them, owned,
 7   operated, maintained, controlled, and inspected MS NIEUW AMSTERDAM
 8   (hereinafter “vessel”), a foreign flag passenger cruise vessel which defendants
 9   utilized to transport fare-paying passengers on cruises on navigable waters of the
10   United States and on the high seas.
11   5.    Prior to the departure date, Plaintiff Sharon Roe and Plaintiff James Roe
12   purchased tickets for a cruise aboard the vessel scheduled to embark from Fort
13   Lauderdale, Florida on January 13, 2018, and scheduled to disembark at Fort
14   Lauderdale, Florida on January 23, 2018.
15   6.    On January 15, 2018, Plaintiff Sharon Roe was aboard the vessel as a fare
16   paying passenger, and was walking on the deck 9, mid-ship near the lido pool
17   along a series of windows, when the deck grating abruptly stopped leaving an
18   approximately 8” wide and over ½” deep gap between the window sill and the
19   deck flooring. Plaintiff Sharon Roe tripped and fell in this gap.
20   7.    The vessel should not have allowed passageway or, at minimum, should
21   have warned of such gap when allowing passageway to passengers.
22   8.    As a direct and legal result of the incident alleged herein, Plaintiff Sharon
23   Roe was hurt and injured in her health, strength, and activity, sustaining severe
24   physical injury to her body, including but not limited to head, face, lip, nose,
25   eyes, teeth, both shoulders, both hands, cervical spine, lumbar spine, both knees,
26   lower extremities, shock and injury to her nervous system and person, all of
27   which have caused and continue to cause physical and emotional pain and
28   suffering. Plaintiff Sharon Roe is informed and believes and thereupon alleges


                                              3
              Case 2:19-cv-00046 Document 1 Filed 01/10/19 Page 4 of 7



 1   that some or all of the injuries will result in permanent damage, disability, pain,
 2   and suffering, causing general damages over the amount required for the
 3   jurisdictional requirements of this court.
 4   9.       As a further direct and legal result of the incident herein alleged, it was
 5   and continues to be necessary for plaintiff to receive medical care and treatment.
 6   Plaintiff alleges as damages herein an amount of such loss in an amount
 7   according to proof at trial.
 8            a.    Plaintiff Sharon Roe is informed and believes and thereon alleges
 9   that such care and treatment will be necessary for an indefinite time in the future.
10            b.    Plaintiff Sharon Roe suffered complications from necessary
11   treatment related to her injury, requiring further treatment.
12            c.    The cost of medical care and treatment is not known at this time, as
13   Plaintiff Sharon Roe has not fully recovered from her injuries.
14   10.      As a further direct and legal result of the incident herein alleged, Plaintiff
15   Sharon Roe was prevented from attending to her usual activities for a period of
16   time and is informed and believes and thereon alleges that she will continue to be
17   so prevented for an indefinite period of time in the future, the exact amount of
18   which is unknown at this time. Plaintiff alleges as damages herein an amount of
19   such loss in an amount according to proof at trial.
20   11.      Plaintiff Sharon Roe’s injuries have caused a direct loss of consortium and
21   severe impairment of the Plaintiffs’ marital relationship. Plaintiff James Roe has
22   suffered the loss of companionship, love, affection, society, consortium, services
23   and support previously enjoyed with and from his spouse. As a result of such
24   loss, Plaintiff James Roe is entitled to damages, in an amount to be determined at
25   trial.
26                 CAUSES OF ACTION AGAINST ALL DEFENDANTS
27                           (Negligence-General Maritime Law)
28   1.       Plaintiffs re-allege and incorporates hereby by reference Paragraphs 1 to 2.


                                                 4
           Case 2:19-cv-00046 Document 1 Filed 01/10/19 Page 5 of 7



 1   inclusive, of the Jurisdiction, Venue, and General Allegations of this Complaint
 2   as though the same were fully set forth.
 3   3.     As the owner and operator of the vessel, defendants owed plaintiffs a duty
 4   to exercise reasonable care under the circumstances to avoid causing her personal
 5   injuries, including a duty to properly maintain the vessel in a reasonably safe
 6   condition.
 7   4.     Defendants had a further duty to warn Plaintiff Sharron Roe of any
 8   dangerous conditions which were known to defendants or could have been
 9   known to defendants by reasonable inspection.
10   5.     Defendants breached its duty of care to plaintiffs by, inter alia:
11          a. Providing passageway on Deck 9 near the mid-ship lido pool of the
12   vessel that was dangerous and defective for passenger walking upon said passage
13   way as intended;
14          b. By causing and allowing a gap approximately 8” wide and over ½”
15   deep between the window sill and deck flooring, only partially covered by
16   grating, which abruptly and without warning stopped;
17          c. By failing to inspect and repair the passage way, which had a gap
18   approximately 8” wide and over ½” deep between the window sill and deck
19   flooring, only partially covered by grating, which abruptly and without warning
20   stopped, despite the fact that the condition had existed for sufficient time that it
21   should have been discovered by reasonable inspection, and despite prior trip and
22   fall incidents caused by said condition;
23          d. By failing to take appropriate corrective action, despite actual and/or
24   constructive knowledge of the dangerous condition described above, prior to
25   plaintiff’s fall;
26          e. By failing to warn, mark or highlight to passengers, including Plaintiff
27   Sharon Roe, of the aforesaid dangerous condition.
28   5.     As a direct and legal result of defendants’ breach of a duty of care owed to


                                                5
           Case 2:19-cv-00046 Document 1 Filed 01/10/19 Page 6 of 7



 1   Plaintiff Sharon Roe, plaintiffs were injured and suffered damages as aforesaid.
 2                                         PRAYER
 3         WHEREFORE, plaintiffs pray for monetary damages against defendants,
 4   and each of them, according to proof, in such sum as will fully and fairly
 5   compensate Plaintiffs for their injuries, including:
 6         1.     For general damages in excess of $75,000.00;
 7         2.     For special damages, both past and future;
 8         3.     For loss of consortium;
 9         5.     For prejudgment interest;
10         6.     For costs of suit; and
11         7.     For other such relief as the Court may deem proper.
12                             DEMAND FOR JURY TRIAL
13         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs hereby
14   demand a trial by jury as to all triable issues.
15
     Dated: January 10, 2019
16
17
                                       By:     /s/ Amie C. Peters
18                                            Amie C. Peters, Esq.
                                              Attorney for Plaintiffs
19
20                                            Blue Water Legal PLLC
                                              144 Railroad Avenue, Ste. 308
21
                                              Edmonds, WA 98020
22                                            Telephone: (425) 361-2054
                                              Facsimile: (866) 345-9030
23                                            Email: amie@bluewaterlegal.com
24
                                       By:     /s/ Andrew L. Waks
25                                            Andrew L. Waks, Esq.
26                                            Attorney for Plaintiffs

27                                            Waks & Barnett PA
28                                            9900 SW 107th Ave Ste. 101
                                              Miami, FL 33176

                                                6
     Case 2:19-cv-00046 Document 1 Filed 01/10/19 Page 7 of 7



 1                                 Telephone: (305) 271-8282
                                   Facsimile: (305) 595-9776
 2                                 Email: waksbar@aol.com
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                    7
